DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed April 27, 2021 have been fully considered but they are not persuasive.
A) The applicant argues in regards to the objections to the specification: “Applicant respectfully disagrees. Applicant submits that at least paragraphs [0071], [0073], [0078], [0086], [0091]-[0103], and [0106]-[0107] of the specification provide proper antecedent basis for the features recited in claim 7. For example, paragraph [0071] describes the use of “ultrasonic sensors, transducers, emitters, and/or receivers,” and paragraphs [0073], [0078], [0106], and [0107] describe an ultrasonic emitter and an ultrasonic receiver. It is respectfully submitted that one of ordinary skill in the art would understand that “ultrasonic sensors, transducers, emitters, and/or receivers” may include a speaker and a microphone, as recited in claim 7.”
In response to the above, the examiner would like to point out that in MPEP 608.01(o) it specifically states: “The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies…” Since it is not clear nor not having any descriptive portion in the specification, the examiner has justification into objection to the clams for not having proper antecedent basis for the claimed “a speaker “and “a microphone”. Therefore, the examiner is maintaining the objection as shown below. 
B) The applicant argues, in regards to the 112 rejections of written description: “Applicant respectfully disagrees. Applicant submits that at least paragraphs [0071], [0073], [0078], [0086], [0091]-[0103], and [0105]-[0112], and FIGs. 7A-8 of the specification provide written description support for the features recited in claim 7. For example, paragraphs [0086], [0091]-[0103], and [0105]-[0112], and FIGs. 7A-8 describe emitting ultrasonic waves by an ultrasonic sensor, receiving echoes of the ultrasonic waves by an ultrasonic sensor, and processing the received echoes to determine changes to various properties of the ultrasonic waves in order to determine various characteristics of a battery or one or more electrochemical cells of the battery.” 
In response to the above, the examiner would like to remind the applicant that “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.” There is no description given by the applicant of the relationship between “a speaker and “a microphone” with the ultrasonic sensor nor how ultrasonic senor may act as either the speaker or the microphone. Therefore, the examiner is maintaining the rejection as shown below.
C) The applicant argues, in regards to the rejection under 35 U.S.C. 102(a)(1): “The Office Action at page 4 refers to paragraphs [0033], [0081], [0092], and [0093] of Jin as allegedly disclosing the above-recited features of claim 1. In this regard, paragraph [0081] of Jin states that “[t]he ultrasound transceiver 110 transmits an ultrasound signal to the object and receives an echo signal reflected from the object.” With respect to the term “object,” paragraph [0065] of Jin explicitly defines “object” as “a human, an animal, or a part of a human or animal.” Thus, the cited sections of Jin make clear that the ultrasound transceiver transmits an ultrasound signal to a human, an animal, or a part thereof, and receives an echo signal from a human, an animal, or a part thereof… Thus, the cited sections of Jin do not disclose, teach, or suggest the features of “an ultrasonic sensor configured to emit ultrasonic waves toward the battery, the ultrasonic sensor further configured to receive echoes of emitted ultrasonic waves reflected back from the battery; and a control system in communication with the ultrasonic sensor and configured to at least: instruct the ultrasonic sensor to emit ultrasonic waves toward the battery; instruct the ultrasonic sensor to receive echoes of the emitted ultrasonic waves reflected back from the battery; determine physical characteristics associated with the battery based at least in part on the actual time of flight associated with the emitted ultrasonic waves and the received echoes of emitted ultrasonic waves; and calculate a state of charge of the battery based at least in part on the determined physical characteristics,” as recited in claim 1…”
In response to the above, in MPEP 2111.04 it states that claim limitations that employ phrases of the type “configured to” are typical of claim limitations, which may not distinguish over the prior art. It has been held that the recitation that an element is “configured to” performing a function is not a positive limitation but only requires the ability to so perform. Even if the limitation is positive, the examiner still believes the prior art would read on the claimed invention. In Jin paragraph [0065], the term “object” is not explicitly define as human, an animal or a part of a human or animal but it also states the term “object” “may be a phantom. The phantom means a material having a density, an effective atomic number, and a volume…” With a battery could be made of materials such as lithium, nickel, copper and zinc, one of ordinary skill would determine that is could be a phantom object. Also, in MPEP 2114 it states while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Therefore, the examiner believes the prior art still reads on the claimed invention. Claims 6 and 16 include features similar to those recited in . 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: a speaker and a microphone [both in claim 7].
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Regarding claim 7, the claim states: “…ultrasonic sensor is configured to act as both a speaker and a microphone.” The specification does not provide full, clear, and concise description of the above limitation. It is not clear how emitting and receiving waves are used by the speaker and the microphone.
For examination purposes, the examiner is not giving patentable weight to the above limitations until further explanation is given by the applicants.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al (2017/017944.

    PNG
    media_image1.png
    378
    548
    media_image1.png
    Greyscale

Regarding claim 1, Jin et al disclose [see Fig. 2 above] A battery monitoring system, comprising: a battery (battery 150) comprising a plurality of stacked cells (battery cells 150C) [see Fig. 11B]; an ultrasonic sensor (ultrasound transceiver 110) configured to emit ultrasonic waves toward the battery (150), the ultrasonic sensor (110) further configured to receive echoes of emitted ultrasonic waves reflected back from the battery (150) [see also paragraph [0081] for details]; and a control system (controller 160) in communication with the ultrasonic sensor (110) and configured to at least: instruct the ultrasonic sensor (110) to emit ultrasonic waves toward the battery (150); instruct the ultrasonic sensor (110) to receive echoes of the emitted ultrasonic waves reflected back from the battery (150); process the emitted ultrasonic waves and the received echoes of emitted ultrasonic waves to determine an actual time of flight [see paragraph [0092] for details]; determine physical characteristics associated with the battery based at least in part on the actual time of flight associated with the emitted ultrasonic waves and the received echoes of emitted ultrasonic waves [see paragraph [0093] for details]; 
Regarding claim 6, Jin et al disclose [see Fig. 2 above] a system, comprising: a battery (battery 150) comprising at least one cell (battery cells 150C) [see Fig. 11B]; an ultrasonic sensor (ultrasound transceiver 110) configured to emit an ultrasonic wave toward the battery (150), the ultrasonic sensor (110) further configured to receive an echo of emitted ultrasonic wave reflected back from the battery (150) [see also paragraph [0081] for details]; and a control system (controller 160) in communication with the ultrasonic sensor (110) and configured to at least: process the emitted ultrasonic wave and the received echo of the emitted ultrasonic
wave to determine at least one property associated with the received echo [see paragraph [0092] for details]; determine at least one of a physical characteristic or a chemical characteristic associated with the battery (150) based at least in part on the determined at least one property associated with the received echo [see paragraph [0093] for details]; and calculate at least one of a state of charge or a state of health of the battery based at least in part on the determined at least one of the physical characteristic or the chemical characteristic [see paragraph [0033] for details].
Regarding claim 8, Jin et al disclose the control system (160) is further configured to at least: select at least one property associated with the emitted ultrasonic wave [see paragraphs [0079]-[0083] for details].
Regarding claim 9, Jin et al disclose the at least one property comprises at least one of a frequency [see paragraph 0081], an amplitude, a wavelength, a phase [see paragraph 0122], or a duration.

Regarding claim 11, Jin et al disclose the physical characteristic comprises a change in at least one of a size, a shape [see paragraph 0122], a thickness, or a surface associated with the at least one cell.
Regarding claim 12, Jin et al disclose the state of charge of the battery (150) is calculated based at least in part on the physical characteristic [see paragraph [0033] for details].
Regarding claim 13, Jin et al disclose the chemical characteristic comprises a change in at least one of a composition or a phase [see paragraph 0122] associated with a material of the at least one cell.
Regarding claim 14, Jin et al disclose wherein the chemical characteristic comprises a void within a material of the at least one cell.
Regarding claim 15, Jin et al disclose the state of health of the battery (150) is calculated based at least in part on at least one of the physical characteristic or the chemical characteristic[see paragraph [0033] for details].
Regarding claim 16, Jin et al disclose a method, comprising: emitting, by an ultrasonic emitter (ultrasonic transceiver 110), an ultrasonic wave toward a battery (battery 150) 
Regarding claim 17, Jin et al disclose selecting a first property associated with the ultrasonic wave to determine a physical characteristic associated with the battery (150) [see paragraphs [0079]-[0083] for details].
Regarding claim 18, Jin et al disclose the first property comprises at least one of a first frequency [see paragraph 0081], a first amplitude, a first wavelength, a first phase [see paragraph 0122], or a first duration; an wherein the at least one property associated with the echo comprises at least one of a time of flight, a third frequency [see paragraph 0081], a third amplitude, a third wavelength, a third phase [see paragraph 0081], or a third duration.
Regarding claim 19, Jin et al disclose selecting a second property associated with the ultrasonic wave to determine a chemical characteristic associated with the battery (150) [see paragraphs [0079]-[0083] for details].
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (2017/0179774) in view of Zhao et al (2017/0104353).
Regarding claim 2, Jin et al disclose the battery (150) and the ultrasonic sensor (110). However, the prior art does not disclose that these items are associated with an aerial vehicle. Zhao et al disclose [see Figs. 7-9] a system having a battery (402) comprising a plurality of cells [see step 502 in Fig. 5] and an ultrasonic sensor (part of sensing system 808) [see paragraph [0165] for details] wherein the battery (402) and the ultrasonic sensor (part of 808) are associated with an aerial vehicle (aerial vehicle 700 or movable object 800) [see paragraph [0011] for details] .Further, Zhao et al teaches that the addition of the battery and the ultrasonic sensor are associated with an aerial vehicle is advantageous because it may help 
Regarding claim 3, Jin et al disclose wherein the ultrasonic sensor (110) is configured to emit ultrasonic waves and receive echoes of emitted ultrasonic waves. However, the prior art does not disclose the use of ultrasonic sensor during operation of the aerial vehicle. Zhao et al disclose [see Figs. 7-9] a system having an ultrasonic sensor (part of sensing system 808) [see paragraph [0165] for details] that is used during the operation of the aerial vehicle (aerial vehicle 700 or movable object 800) [see paragraphs [0079] & [0165] for details] .Further, Zhao et al teaches that the addition of the ultrasonic sensor is advantageous because it provides data regarding the environment surrounding the movable object. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the apparatus of Jin et al by adding the ultrasonic sensor to the aerial vehicle as taught by Zhao et al in order to provide data regarding the environment surrounding the movable object.
Conclusion
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
regarding claims 4-5, the reason for the allowance was given by the examiner in the Office Action mailed on February 12, 2021.
Base on the arguments and rejections above, the following is being applied.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960.  The examiner can normally be reached on Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858